Dismissed and Memorandum Opinion filed August 26, 2004








Dismissed and Memorandum Opinion filed August 26,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00738-CR
____________
 
JAMES E.
LEWIS, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County,
Texas
Trial Court Cause No. 867,453 
 

 
M E M O R A N D U M   O P I N I O N
A jury found appellant guilty of unauthorized use of a motor
vehicle and, on April 25, 2001, the trial court sentenced appellant to fifteen
years= imprisonment.  This Court affirmed his conviction on July
18, 2002.  Mandate issued on April 4,
2003.




Appellant then filed in the trial court a Anotice of out-of-time appeal@ on July 26, 2004.   Neither the trial court nor this Court has
authority to grant an out-of-time appeal. 
The exclusive post-conviction remedy in final felony convictions in
Texas courts is through a writ of habeas corpus pursuant to article 11.07 of
the Code of Criminal Procedure.  Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991); Tex. Code Crim. Proc. Ann.
Art. 11.07 (Vernon Supp. 2004).
Accordingly, the appeal is ordered
dismissed for lack of jurisdiction.
 
PER CURIAM
Judgment
rendered and Memorandum Opinion filed August 26, 2004.
Panel consists
of Justices Yates, Edelman, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).